 1   DENNIS J. HERRERA, StateBar#l39669
     City Attorney
 2   CHERYL ADAMS, StateBar#164194
     Chief Trial Deputy
 3   SUSAN J. KA WALA, State Bar #178612
     BRIAN P. CEBALLO, State Bar #243828
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, 6th Floor
     San Francisco, California 94102-5408
 6   Telephone:     (415) 554-3827 [Kawala]
     Telephone:    (415) 554-3911 [Ceballo]
 7   Facsimile:    (415) 554-3837
     E-Mail:        susan.kawala@sfcityatty.org
 8   E-Mail:        brian.ceballo@sfcityatty.org

 9   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
10   PIERRE BATTLE and ZAKARIYA ALI

11

12
                                    UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
      DARRELL TRIPLETT, an individual,                 Case No.4: 17-cv-04523-YGR
15
             Plaintiff,                                REQUEST FOR DISMISSAL; PROPOSED
16                                                     ORDER OF DISMISSAL
             vs.
17
      CITY AND COUNTY OF SAN
18    FRANCISCO, a municipal corporation;              Trial Date:        December 3, 2018
      PIERRE BATTLE, individually and in his
19    capacity as a City of San Francisco Police
      Officer; ZAKARIYA ALI, individually and in
20    his capacity as a City of San Francisco Police
      Officer; and DOES 1-50, inclusive.
21
             Defendants.
22

23

24

25

26

27

28
      Stipulated Dismissal                              1                     n:\lit\li20 17\180212\0 1296961.docx
      Case No. 17-cv-04523-YGR
11/16/18




11/16/18




November 26, 2018
